As filed with the Securities and Exchange Commission on May 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2015 Date of reporting period:03/31/2015 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2015 May 15, 2015 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2015. Concorde Value Fund For the first half of the fiscal year for Concorde Value Fund, which currently owns mostly large cap companies, the total return was 3.39%, comparable to the large cap indices but below the broader indices which are dominated by smaller cap and mid-cap size companies. That relative performance pattern is consistent with the trialing 12 months return of 10.63%, but the preference for larger companies reflects our continuing concerns over market risks and the likelihood that larger companies can weather tough times better than small companies. Six Months Ended Annualized Annualized 03/31/2015 1 Year Ending 5 Years Ending 10 Years Ending (Unaudited) 03/31/2015 03/31/2015 03/31/2015 Concorde Value Fund 3.39% 10.63% 9.79% 3.50% Russell 3000 Value Total Return 4.77% 8.94% 13.66% 7.24% S&P 500 5.93% 12.73% 14.47% 8.01% Russell 2000 14.46% 8.21% 14.57% 8.82% Lipper Multi-Cap Value 5.58% 8.59% 12.70% 6.61% Wilshire 4500 12.33% 10.64% 15.81% 10.20% NASDAQ 8.97% 17.11% 15.47% 9.74% Equity performance in the domestic markets was positive for the Fund and all market and managed fund indices listed above for the first half of the fiscal year. However, there was a significant amount of variability in results, reflecting differences in gains for various capitalization and industry sectors. In the ten broad S&P 500 sectors, three had negative returns for the period and the difference between the best (healthcare at 14.50%) and worst (energy at -13.20%) performing sectors was very wide for a short 6 month time frame. The consumer discretionary sector, currently the largest position in the Fund, produced a near 20% gain vs. 14% for the S&P benchmark. Primary contributors include Fortune Brands Home & Security, Lowe’s, Time Warner, Hanesbrands, Walt Disney and new holding Darden Restaurants. Fortune Brands and Lowe’s continue to benefit from the continued firming of the housing market, particularly the high activity in rehabbing existing homes. Walt Disney results are benefitting from firming attendance and pricing at theme parks and the leveraging of recent acquisitions in both movie production and licensing rights, particularly for the Marvel properties. Hanesbrands continues to benefit from deleveraging and intelligent acquisitions, however, we have reduced our position as the stock approaches fair valuation levels. Time Warner operations have been good and the stock is continuing to reflect the long term value of the HBO franchise. The energy holdings of the Fund contributed a net loss for the period, although it generated a total return gain in the last three months. We have added two quality companies in the recent weakness, Halliburton and Cimarex Energy. These new holdings represent a larger discount to our calculated long term value than the two defensive stocks they replaced, Exxon Mobil and Occidental Petroleum, and should provide more upside over the next several years if the energy industry stabilizes or recovers modestly. The technology, industrials, and real estate sectors all had negative returns for the half year with mixed individual company results. In technology, Fund holdings had a mid-single digit loss compared to a 5.80% S&P sector gain. IBM, NCR and Microsoft all had total return losses despite meaningful dividends. IBM and NCR are both transitioning to a more significant software focus and Microsoft reported a disappointing December quarter. Long term prospects appear good for all three companies, however, NCR and IBM face difficult transition periods. If even moderately successful we see large upside in these stocks. Microsoft is farther along with their changes and have had primarily good recent results along with stock performance. Oracle contributed a low double digit gain. The Fund’s two large industrial holdings, UPS and Union Pacific, had close to flat performance, lagging the 5.85% positive return for S&P industrials. We have recently sold UPS as recent erratic results and a diminished discount to valuation estimates prompted that decision. Union Pacific sold off in sympathy to the energy industry weakness. We still see a strong franchise that continues to participate in moderate economic growth with efficient management and a discount to long term valuation prospects. The real estate related holdings had volatile movement in the first half. Texas Pacific Land Trust dropped over 35% in the fourth quarter, but rebounded strongly early in 2015. The Trust has a large energy royalty aspect to valuation in addition to large raw land holdings. Medical Properties Trust rose during both quarters along with a significant dividend, but was not large enough to outweigh the Texas Pacific Land Trust performance for the period. In the telecom services group, Verizon Communications was the only holding during the period and was sold. Increased competition in the domestic postpaid phone market caused us to adjust our valuation targets lower. We will revisit this strong competitor if a more favorable entry price is reached. DuPont has been the only position in the materials sector and outperformed that S&P group by approximately 8%. DuPont continues to reconfigure itself in order to maximize value in this complex set of businesses. The company is receiving pressure from a significant outside investor to look at more aggressive changes. AB InBev and Unilever are consumer staples holdings in the Fund and performed in line with the high single digit benchmark return. Both companies have many market leading products, but are struggling slightly in some of their emerging markets. Long term these well financed stocks should benefit from exposure to those higher growth markets and generate solid cash flows from developed markets. Three insurance related stocks continue to be the only investments for the Fund in the financial services segment. Combined, these three modestly outperformed the S&P sector benchmark. AON PLC, active in insurance brokerage and employee benefits, continues to perform well as their strong market position is leading to good earnings and cash flow growth as operations improve and unusual pension and restructuring expenses begin to abate. Travelers and AIG, primarily property and casualty 2 insurers, have reported good results, but the pricing environment may be weakening modestly, especially on the commercial side. We have trimmed our Travelers position in the recent period. Healthcare positions in the Fund currently include HCA Holdings, Johnson & Johnson, and HealthSouth Corp., a new purchase. Collective performance lagged significantly the 14.50% S&P sector, producing a low single digit positive return. The benchmark reflects recent strong gains in smaller growth companies involved in medical device and new drug product lines. The Fund holdings reflect a larger exposure to healthcare services, however, Johnson & Johnson does have exposure in devices and pharmaceuticals in more established markets. HealthSouth is the domestic leader in inpatient rehabilitation facilities which should see continued growth from demographic trends and we see the current stock price as significantly undervalued. Thank for your continued support and confidence. Be assured, we will always work to achieve good performance, but with a careful eye on capital preservation, particularly during these challenging times. Best regards, Gary B. Wood, Ph.D. President 3 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR March 31, 2015 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2015. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2015. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the FUND and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/14 Value – 3/31/15 Six Months Ended 3/31/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the FUND’s annualized expense ratio of 2.17%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period ended March 31, 2015). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2015 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 83.13% ALL OTHER OUTPATIENT CARE CENTERS HealthSouth Corp. $ % AUTOMOBILE MANUFACTURING Ford Motor Co. BREWERIES Anheuser Busch InBev NV - ADR (a) CABLE & OTHER SUBSCRIPTION PROGRAMMING Comcast Corp. The Walt Disney Co. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. COMPUTER SYSTEMS DESIGN SERVICES International Business Machines Corp. CRUDE PETROLEUM & NATURAL GAS EXTRACTION Cimarex Energy Co. Devon Energy Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. Travelers Companies, Inc. FATS & OILS REFINING & BLENDING Unilever NV - ADR (a) FULL-SERVICE RESTAURANTS Darden Restaurants, Inc. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. (c) HOME CENTERS Lowe’s Companies, Inc. INSURANCE AGENCIES & BROKERAGES Aon Corp. (a) LINE-HAUL RAILROADS Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2015 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. $ % MOTION PICTURE & VIDEO PRODUCTION Time Warner, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PESTICIDE & OTHER AGRICULTURAL CHEMICAL MANUFACTURING EI du Pont de Nemours & Co. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson RACETRACKS International Speedway Corp. SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SUPPORT ACTIVITIES FOR OIL & GAS OPERATIONS Halliburton Co. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. TOTAL COMMON STOCKS (Cost $5,618,668) CLOSED-END FUNDS - 2.26% Sprott Physical Gold Trust (b)(c) CLOSED-END FUNDS(Cost $276,898) OPEN-END FUNDS - 3.69% Harbor Institutional Fund Matthews Asian Growth & Income Fund TOTAL OPEN-END FUNDS (Cost $420,000) REITS - 2.58% LESSORS OF MINIWAREHOUSES & SELF-STORAGE UNITS Medical Properties Trust, Inc. TOTAL REITS (Cost $252,826) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2015 (Unaudited) Fair Percent of Shares Value Net Assets ROYALTY TRUST - 3.42% COMMERCIAL & INSTITUTIONAL BUILDING CONSTRUCTION Texas Pacific Land Trust $ % TOTAL ROYALTY TRUST (Cost $390,001) SHORT-TERM INVESTMENTS - 5.04% Fidelity Institutional Money Market - Select Class, 0.02% (d) The STIC Prime Portfolio - Institutional Class, 0.04% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $575,918) Total Investments (Cost $7,534,311) - 100.12% Liabilities in Excess of Other Assets - (0.12)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt REIT Real Estate Investment Trust (a) Foreign issued security listed directly on a U.S. securities exchange. (b) Foreign issued security traded over-the-counter in the U.S. (c) Presently non-income producing. (d) Rate shown is the 7-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) ASSETS Investments in securities, at fair value (cost $7,534,311) $ Dividend & interest receivable Prepaid expense Other asset TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Undistributed net investment loss ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2015 (Unaudited) Investment Income Dividends (net of foreign withholding taxes of $1,842) $ Interest 49 Total investment income Expenses Investment advisory fees (Note 5) Administration fees Professional fees Fund accounting fees Transfer agent fees Other expenses Printing, postage and delivery Insurance expense Custody fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN FROM INVESTMENTS Net realized gain from investments in securities Net increase in unrealized depreciation on investments in securities ) NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) Sept. 30, 2014 INCREASE IN NET ASSETS FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS – NET (Note 3) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period (including undistributed net investment loss of (28,623) and (13,524), respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year Ended September 30, (Unaudited) PER SHARE OPERATING PERFORMANCE(1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) ) — — — From net realized gains ) — Total distributions ) ) ) — — — Net asset value, end of period $ TOTAL RETURN % )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets )% )% % % )% )% Portfolio Turnover 24
